Appeal Dismissed and Memorandum Opinion filed March 3, 2020




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00995-CR

                   DAMON KENDRICK DOVE, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-061181A

                          MEMORANDUM OPINION

      This is an attempted appeal from the trial court’s “Order on Intervenor’s
Petition In Intervention and Motion to Unseal Court Records.” Generally, we only
have jurisdiction to consider an appeal by a criminal defendant when there has been
a final judgment of conviction. See Workman v. State, 343 S.W.2d 446, 447 (Tex.
Crim. App. 1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth
1996, no pet.). The order on appeal is not a final judgment of conviction.

      On January 23, 2020, we notified the parties that the appeal would be
dismissed for want of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2